[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR RECONSIDERATION (#136)
On January 22, 2001 the plaintiff filed a motion for reconsideration of the decision to deny the plaintiff's motion, citing the case of Marinov. Marino (docket no. FA98 0412537s, Judicial District of New Haven at New Haven) in support of her argument that a substantial deviation from the previous support order did, in fact, exist. The case of Marino v.Marino did not establish a new order, but only used the childcare costs to establish the threshold as to whether there was a deviation of fifteen percent or greater to allow for a modification. In this case, even if theMarino formula was applied and showed a fifteen percent deviation, it would not increase the support order and might even result in a decrease. However, it would increase the amount to be paid on childcare. Plaintiff never showed her childcare expenses increased from the original order, in fact, her income has increased substantially. To apply theMarino formula to this case would be a perversion of the intent of the modification statute for child support. Defendant's modification was denied because of his and his present wife's refusal to fully disclose their interest in the family business in which she is a principal owner and their refusal to disclose her income in relation to her employee husband's. The court could therefore not establish his income accurately. His previous income was thus used as a basis for the plaintiff's motion for modification.
Accordingly, for the reasons stated herein, this court concludes that the plaintiff's motion for reconsideration ought to be and is hereby denied.
It is so ordered.
By the court
STEELE, FSMR